Title: From Alexander Hamilton to Edward Carrington, 3 May 1799
From: Hamilton, Alexander
To: Carrington, Edward


          
            Sir,
            New York May 3. 1799
          
          Two different plans have been presented to me for the division of the State of Virginia into Districts and Sub-Districts, for the purpose of the Recruiting. service. They agree in many points. distribution is in many cases materially different in the two plans. Which is to be preferred I have not local knowlege enough to judge. decide.
          Having provisionally adopted the plan A I sent it to the Secretary of War, and it is not improbable he may have communicated it to you as a guide to the contracts you have been directed to form. This with uniting with other reasons induces me to send the two plans to you and to request that you will choose between them or that you will form a third as to you may seem best or as may best accord with the arrangements you may have made.
          You will understand that a sub-district is the sphere within which a company is to be recruited—A district is to comprehend a number of sub-districts under the com direction of a field Officer. There being two Regiments to be raised in Virginia there must will  naturally be twenty sub-districts and four Districts. two districts forming a Regimental Circle. Two Districts will form a Regimental circle under the superintendence of the Commandant of the Regiment.
          When you have settled the plan; you will command communicate to Lt Col Parker at Winchester, his Circle divided into Districts and sub-districts & to Col Bentley his Circle similarly divided.
          I shall instruct those officers respectively to conform to the plan you shall transmit—and I beg the favour of you to lose no time in making the communication.
          It will give me pleasure to know be informed immediately on the receipt of this letter that it has been received.
          With great esteem & regard I am Sir Yr. very Obed Serv
          
            PS
            I have sent to your care several letters from Col Bentley of which I have as yet received no acknowlegement from him.
            If you think the plan A so nearly right as to need no alteration You will varily inform the respective Colonels that the plan they have received is adopted having been acted upon is to govern.
          
          Col Edward Carrington
          Richmond Virg
        